Exhibit 10.17

THE CORTLAND SAVINGS AND BANKING COMPANY

FIFTH AMENDED SALARY CONTINUATION AGREEMENT

This FIFTH AMENDED SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered
into as of this 27th day of March, 2012, by and between The Cortland Savings and
Banking Company (the “Bank”), an Ohio-chartered, FDIC-insured member bank, and
Timothy Carney, Executive Vice President and Chief Operating Officer of the Bank
(the “Executive”).

WHEREAS, the Executive has contributed substantially to the success of the Bank
and its parent company, Cortland Bancorp, an Ohio corporation, and the Bank
desires that the Executive continue in its employ,

WHEREAS, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive salary continuation benefits payable from the Bank’s
general assets,

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned,

WHEREAS, the Bank and the Executive intend that this Agreement shall amend and
restate in its entirety the June 1, 2010 Fourth Amended Salary Continuation
Agreement between the Executive and the Bank, and

WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

ARTICLE 1

DEFINITIONS

1.1 “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Accounting Principles
Board Opinion No. 12, as amended by Statement of Financial Accounting Standards
No. 106, and the calculation method and discount rate specified hereinafter. The
Accrual Balance shall be calculated such that when it is credited with interest
each month the Accrual Balance at Normal Retirement Age equals the present value
of the normal retirement benefits. The discount rate means the rate used by the
Plan Administrator for determining the Accrual Balance. In its sole discretion
the Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.



--------------------------------------------------------------------------------

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.4 “Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –

(a) Change in ownership: a change in ownership of Cortland Bancorp occurs on the
date any one person or group accumulates ownership of Cortland Bancorp stock
constituting more than 50% of the total fair market value or total voting power
of Cortland Bancorp’s stock,

(b) Change in effective control: (x) any one person, or more than one person
acting as a group, acquires within a 12-month period ownership of Cortland
Bancorp stock possessing 30% or more of the total voting power of Cortland
Bancorp stock, or (y) a majority of Cortland Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Cortland Bancorp’s board of
directors, or

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Cortland Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Cortland Bancorp assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Cortland Bancorp’s assets immediately before the acquisition or acquisitions.
For this purpose, gross fair market value means the value of Cortland Bancorp’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

1.5 “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued by the Department of the
Treasury under the Internal Revenue Code of 1986, as amended.

1.6 “Disability” means, because of a medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least 12 months, (x) the Executive is unable
to engage in any substantial gainful activity, or (y) the Executive is receiving
income replacement benefits for a period of at least three months under an
accident and health plan of the employer. Medical determination of disability
may be made either by the Social Security Administration or by the provider of
an accident or health plan covering employees of the Bank. Upon request of the
Plan Administrator, the Executive must submit proof to the Plan Administrator of
the Social Security Administration’s or provider’s determination.

 

2



--------------------------------------------------------------------------------

1.7 “Early Termination” means Separation from Service before Normal Retirement
Age for reasons other than death, Disability, or Termination with Cause.

1.8 “Effective Date” means March 1, 2001.

1.9 “Intentional,” for purposes of this Agreement, no act or failure to act on
the part of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of the Bank.

1.10 “Normal Retirement Age” means the Executive’s 65th birthday.

1.11 “Plan Administrator” or “Administrator” means the plan administrator
described in Article 7.

1.12 “Plan Year” means a twelve-month period commencing on March 1 and ending on
the last day of February of each year. The initial Plan Year commenced on the
Effective Date.

1.13 “Separation from Service” means the Executive’s service as an executive and
independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, terminates for any reason, other than because of a
leave of absence approved by the Bank or the Executive’s death. For purposes of
this Agreement, if there is a dispute about the employment status of the
Executive or the date of the Executive’s Separation from Service, the Bank shall
have the sole and absolute right to decide the dispute unless a Change in
Control shall have occurred.

1.14 “Termination with Cause” and “Cause” shall have the same meaning specified
in any effective severance or employment agreement existing on the date hereof
or hereafter entered into between the Executive and the Bank. If the Executive
is not a party to a severance or employment agreement containing a definition of
termination with cause, Termination with Cause means the Bank terminates the
Executive’s employment because of –

(a) the Executive’s gross negligence or gross neglect of duties or intentional
and material failure to perform stated duties after written notice thereof, or

(b) disloyalty or dishonesty by the Executive in the performance of the
Executive’s duties, or a breach of the Executive’s fiduciary duties for personal
profit, in any case whether in the Executive’s capacity as a director or
officer, or

 

3



--------------------------------------------------------------------------------

(c) intentional wrongful damage by the Executive to the business or property of
the Bank or its affiliates, including without limitation the reputation of the
Bank, which in the judgement of the Bank causes material harm to the Bank or
affiliates, or

(d) a willful violation by the Executive of any applicable law or significant
policy of the Bank or an affiliate that, in the Bank’s judgement, results in an
adverse effect on the Bank or the affiliate, regardless of whether the violation
leads to criminal prosecution or conviction. For purposes of this Agreement
applicable laws include any statute, rule, regulatory order, statement of
policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank, or

(e) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees, or

(f) the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or

(g) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

1.15 “Voluntary Termination with Good Reason” means a voluntary Separation from
Service by the Executive if the following conditions (x) and (y) are satisfied:
(x) a voluntary Separation from Service by the Executive will be considered a
Voluntary Termination with Good Reason if any of the following occur without the
Executive’s advance written consent –

1) a material diminution of the Executive’s base salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

4) a material diminution in the budget over which the Executive retains
authority,

5) a material change in the geographic location at which the Executive must
perform services for the Bank, or

6) any other action or inaction that constitutes a material breach by the Bank
of the agreement under which the Executive provides services to the Bank.

 

4



--------------------------------------------------------------------------------

(y) the Executive must give notice to the Bank of the existence of one or more
of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Bank shall have 30 days thereafter to remedy
the condition. In addition, the Executive’s voluntary termination because of the
existence of one or more of the conditions described in clause (x) must occur
within 24 months after the initial existence of the condition.

ARTICLE 2

LIFETIME BENEFITS

2.1 Normal Retirement. Unless Separation from Service or a Change in Control
occurs before Normal Retirement Age, when the Executive attains Normal
Retirement Age the Bank shall pay to the Executive the benefit described in this
section 2.1 instead of any other benefit under this Agreement. If the
Executive’s Separation from Service thereafter is a Termination with Cause or if
this Agreement terminates under Article 5, no further benefits shall be paid.

 

  2.1.1 Amount of benefit. The annual benefit under this section 2.1 is
$112,500.

 

  2.1.2 Payment of benefit. Beginning with the month immediately after the month
in which the Executive attains Normal Retirement Age, the Bank shall pay the
annual benefit to the Executive in equal monthly installments on the last day of
each month. The annual benefit shall be paid to the Executive for 15 years.

2.2 Early Termination. Unless the Executive shall have received the benefit
under section 2.4 after a Change in Control, upon Early Termination the Bank
shall pay to the Executive the benefit described in this section 2.2 instead of
any other benefit under this Agreement, except that all benefits under this
Agreement shall be forfeited if the Executive violates the covenants of Article
9.

 

  2.2.1 Amount of benefit. The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 

  2.2.2 Payment of benefit. The Bank shall pay the annual benefit to the
Executive in equal monthly installments on the last day of each month, except
that the first six monthly installments after the Executive’s Separation from
Service shall not be paid to the Executive until the seventh month after the
month in which Separation from Service occurs. In the seventh month after the
month in which Separation from Service occurs the Executive shall be entitled to
the first six monthly installments and the regular monthly installment for the
seventh month. The Executive shall be entitled to a total of 180 monthly
installments, including the first six installments that are paid in the seventh
month.

 

5



--------------------------------------------------------------------------------

2.3 Disability. For Separation from Service because of Disability before Normal
Retirement Age, the Bank shall pay to the Executive the benefit described in
this section 2.3 instead of any other benefit under this Agreement. The
Executive shall be entitled to no benefit under this section 2.3 if Separation
from Service because of Disability occurs after a Change in Control.

 

  2.3.1 Amount of benefit. The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 

  2.3.2 Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or
(y) the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank shall pay the annual benefit to the Executive in equal
monthly installments on the last day of each month. If the benefit is paid under
clause (x) in the seventh month after Separation from Service, the first six
monthly installments after Separation from Service shall not be paid to the
Executive until the seventh month after the month in which Separation from
Service occurs. In the seventh month the Executive shall be entitled to the
first six monthly installments and the regular monthly installment for the
seventh month. The Executive shall be entitled to a total of 180 monthly
installments, including the first six installments that are paid in the seventh
month.

2.4 Change in Control. If a Change in Control occurs both before Normal
Retirement Age and before Separation from Service, the Bank shall pay to the
Executive the benefit described in this section 2.4 instead of any other benefit
under this Agreement.

 

  2.4.1 Amount of benefit. The benefit under this section 2.4 is the Normal
Retirement Age Accrual Balance required by section 2.1, discounting the Normal
Retirement Age Accrual Balance to present value using a discount rate selected
by the Plan Administrator, but the discount rate selected by the Plan
Administrator shall not exceed the discount rate employed at the time of the
Change in Control for purposes of calculating the Accrual Balance.

 

  2.4.2 Payment of benefit. The Bank shall pay the benefit under this section
2.4 to the Executive in a single lump sum within three days after the Change in
Control. If the Executive receives the benefit under this section 2.4 because of
the occurrence of a Change in Control, the Executive shall not be entitled to
claim additional benefits under section 2.4 if an additional Change in Control
occurs thereafter.

2.5 Lump-Sum Payout of Remaining Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit When a Change in Control Occurs. If a Change in
Control occurs while the Executive is receiving the Normal Retirement Age
benefit under section 2.1, the Bank shall pay the remaining salary continuation
benefits to the Executive in a

 

6



--------------------------------------------------------------------------------

single lump sum within three days after the Change in Control. If a Change in
Control occurs after Separation from Service but while the Executive is
receiving or is entitled to receive the Early Termination benefit under section
2.2 or the Disability benefit under section 2.3, the Bank shall pay the
remaining salary continuation benefits to the Executive in a single lump sum
within three days after the later of (x) the Change in Control or (y) the last
day of the seventh month after the month in which the Executive’s Separation
from Service occurs. The lump-sum payment due to the Executive as a result of a
Change in Control shall be an amount equal to the Accrual Balance amount
corresponding to the particular benefit when the Change in Control occurs.

2.6 Annual Benefit Statement. Within 120 days after the end of each Plan Year
the Plan Administrator shall provide or cause to be provided to the Executive an
annual benefit statement showing benefits payable or potentially payable to the
Executive under this Agreement. Each annual benefit statement shall supersede
the previous year’s annual benefit statement. If there is a contradiction
between this Agreement and the annual benefit statement concerning the amount of
a particular benefit payable or potentially payable to the Executive under
sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit determined under
this Agreement shall control.

2.7 Savings Clause Relating to Compliance with Code Section 409A. Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.

2.8 One Benefit Only. Despite anything to the contrary in this Agreement, the
Executive and Beneficiary are entitled to one benefit only under this Agreement,
which shall be determined by the first event to occur that is dealt with by this
Agreement. Except as provided in section 2.5 or Article 3, subsequent occurrence
of events dealt with by this Agreement shall not entitle the Executive or
Beneficiary to other or additional benefits under this Agreement.

ARTICLE 3

DEATH BENEFITS

3.1 Death in Active Service Before Normal Retirement Age. If the Executive dies
both before Normal Retirement Age and before Separation from Service, instead of
any other benefit payable under this Agreement the Executive’s Beneficiary shall
be entitled at the Executive’s death solely to the benefit, if any, payable
under the Split Dollar Agreement and

 

7



--------------------------------------------------------------------------------

Endorsement attached to this Agreement as Addendum A, as amended, unless the
Change-in-Control benefit under section 2.4 shall have been paid. However, the
Executive’s Beneficiary shall be entitled to no benefit under the Split Dollar
Agreement and Endorsement, as amended, if the Change-in-Control benefit under
section 2.4 shall have been paid.

3.2 Death During Benefit Period. If the Executive dies after benefit payments
under Article 2 commence but before receiving all such payments, the Bank shall
pay the remaining benefits to the Executive’s Beneficiary at the same time and
in the same amounts they would have been paid to the Executive had the Executive
survived. In that case no death benefit shall be payable under the Split Dollar
Agreement and Endorsement, as amended. If the Executive is entitled to benefit
payments under Article 2 but dies before payments commence, the benefits shall
be payable to the Executive’s Beneficiary but payments shall commence on the
last day of the month after the date of the Executive’s death, and no death
benefit shall be payable under the Split Dollar Agreement and Endorsement, as
amended. However, the Executive’s Beneficiary shall be entitled to no benefit
under the Split Dollar Agreement and Endorsement, as amended, if the
Change-in-Control benefit under section 2.4 shall have been paid.

3.3 Lump-Sum Payout of Remaining Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit When a Change in Control Occurs. If a Change in
Control occurs while the Beneficiary is receiving under section 3.2 the section
2.1 Normal Retirement Age benefit after the Executive’s death or if a Change in
Control occurs after the Executive’s Separation from Service but while the
Beneficiary is receiving or is entitled to receive because of section 3.2 the
section 2.2 Early Termination benefit or the section 2.3 Disability benefit
after the Executive’s death, the Bank shall pay the remaining benefits to the
Beneficiary in a single lump sum within three days after the Change in Control.
The lump-sum payment due to the Beneficiary as a result of a Change in Control
shall be an amount equal to the Accrual Balance amount corresponding to the
particular benefit when the Change in Control occurs.

ARTICLE 4

BENEFICIARIES

4.1 Beneficiary Designations. The Executive shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Agreement
after the Executive’s death. The Beneficiary designated under this Agreement may
be the same as or different from the beneficiary designation under any other
benefit plan of the Bank in which the Executive participates.

4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

 

8



--------------------------------------------------------------------------------

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse the benefits shall be made to the personal
representative of the Executive’s estate.

4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.

ARTICLE 5

GENERAL LIMITATIONS

5.1 Termination with Cause and Termination Before Vesting. Despite any contrary
provision of this Agreement, the Bank shall not pay any benefit under this
Agreement and this Agreement shall terminate if Separation from Service is a
Termination with Cause.

5.2 Misstatement. No benefits shall be paid under this Agreement or under the
Split Dollar Agreement and Endorsement, as amended, if the Executive makes any
material misstatement of fact on any application or resume provided to the Bank,
on any application for life insurance purchased by the Bank, or on any
application for benefits provided by the Bank.

5.3 Removal. If the Executive is removed from office or permanently prohibited
from participating in the Bank’s affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, and the Split Dollar Agreement and Endorsement,
as amended, also shall terminate as of the effective date of the order.

5.4 Default. Despite any contrary provision of this Agreement, if the Bank is in
“default” or “in danger of default,” as those terms are defined in section 3(x)
of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations under
this Agreement shall terminate.

5.5 FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, if the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in section 13(c) of the Federal
Deposit Insurance Act. 12 U.S.C. 1823(c). Any rights of the parties that have
already vested shall not be affected by such action, however.

 

9



--------------------------------------------------------------------------------

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1 Claims Procedure. Any person who has not received benefits under this
Agreement that he or she believes should be paid (the “claimant”) shall make a
claim for benefits as follows.

 

  6.1.1 Initiation – written claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If the claim relates to
the contents of a notice received by the claimant, the claim must be made within
60 days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.

 

  6.1.2 Timing of Administrator response. The Administrator shall respond to the
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, before the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.

 

  6.1.3 Notice of decision. If the Administrator denies part or all of the
claim, the Administrator shall notify the claimant in writing of the denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth –

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a) after an adverse benefit determination on review.

 

10



--------------------------------------------------------------------------------

6.2 Review Procedure. If the Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows.

 

  6.2.1 Initiation – written request. To initiate the review, the claimant must
file with the Administrator a written request for review within 60 days after
receiving the Administrator’s notice of denial.

 

  6.2.2 Additional submissions – information access. The claimant shall then
have the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the
Administrator shall also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  6.2.3 Considerations on review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

 

  6.2.4 Timing of Administrator response. The Administrator shall respond in
writing to the claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing before the end of
the initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

 

  6.2.5 Notice of decision. The Administrator shall notify the claimant in
writing of its decision on review. The Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based,

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a).

ARTICLE 7

ADMINISTRATION OF AGREEMENT

7.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the Board or such committee or person as the Board
shall appoint. The Executive may not be a member of the Plan Administrator. The
Plan Administrator shall have the discretion and authority to (x) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (y) decide or resolve any and all questions
that may arise, including interpretations of this Agreement.

 

11



--------------------------------------------------------------------------------

7.2 Agents. In the administration of this Agreement the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

7.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator about any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method employed in the determination of the Accrual
Balance.

7.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

7.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.

ARTICLE 8

MISCELLANEOUS

8.1 Amendments and Termination. Subject to section 8.14, this Agreement may be
amended solely by a written agreement signed by the Bank and by the Executive,
and except for termination occurring under Article 5 this Agreement may be
terminated solely by a written agreement signed by the Bank and by the
Executive.

8.2 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.

8.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.

8.4 Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.

 

12



--------------------------------------------------------------------------------

8.5 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the Bank’s business or assets to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
the Bank would be required to perform this Agreement had no succession occurred.

8.6 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

8.7 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Ohio, except to the extent preempted by the laws of the
United States of America.

8.8 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay benefits. The rights to
benefits are not subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Bank to which the
Executive and beneficiary have no preferred or secured claim.

8.9 Entire Agreement. This Agreement and the Split Dollar Agreement and
Endorsement attached to this Agreement as Addendum A, as amended, constitute the
entire agreement between the Bank and the Executive concerning the subject
matter. No rights are granted to the Executive under this Agreement other than
those specifically set forth. This Agreement amends and restates in its entirety
the June 1, 2010 Fourth Amended Salary Continuation Agreement.

8.10 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and to the full extent consistent with law each such other provision
shall continue in full force and effect. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of such
provision not held invalid, and to the full extent consistent with law the
remainder of such provision, together with all other provisions of this
Agreement, shall continue in full force and effect.

8.11 Headings. Headings are included herein solely for convenience of reference
and shall not affect the meaning or interpretation of any provision of this
Agreement.

8.12 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. If to the Bank, notice shall be given to the
board of directors, The Cortland Savings and Banking Company, 194 W. Main
Street, P.O. Box 98, Cortland, Ohio 44410-1466, or to such other or additional
person

 

13



--------------------------------------------------------------------------------

or persons as the Bank shall have designated to the Executive in writing. If to
the Executive, notice shall be given to the Executive at the Executive’s address
appearing on the Bank’s records, or to such other or additional person or
persons as the Executive shall have designated to the Bank in writing.

8.13 Payment of Legal Fees. The Bank is aware that after a Change in Control
management of the Bank could cause or attempt to cause the Bank to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Bank to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
the Executive the benefits intended under this Agreement. In these circumstances
the purpose of this Agreement would be frustrated. The Bank desires that the
Executive not be required to incur expenses associated with the enforcement of
rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Bank desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control it appears to Executive that (x) the Bank has failed to comply with any
of its obligations under this Agreement, or (y) the Bank or any other person has
taken any action to declare this Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or recover from
the Executive the benefits intended to be provided to the Executive hereunder,
the Bank irrevocably authorizes the Executive from time to time to retain
counsel of the Executive’s choice, at the Bank’s expense as provided in this
section 8.13, to represent the Executive in the initiation or defense of any
litigation or other legal action, whether by or against the Bank or any
director, officer, stockholder or other person affiliated with the Bank, in any
jurisdiction. Despite any existing or previous attorney-client relationship
between the Bank and any counsel chosen by the Executive under this section
8.13, the Bank irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Bank and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel. The fees and expenses of counsel selected from time to time by
Executive as provided in this section shall be paid or reimbursed to Executive
by the Bank on a regular, periodic basis upon presentation by the Executive of a
statement or statements prepared by counsel in accordance with counsel’s
customary practices, up to a maximum aggregate amount of $500,000, whether suit
be brought or not and regardless of whether incurred in trial, bankruptcy, or
appellate proceedings. The Bank’s obligation to pay the Executive’s legal fees
provided by this section 8.13 operates separately from and in addition to any
legal fee reimbursement obligation the Bank or the Bank’s parent Cortland
Bancorp may have with the Executive under a severance or employment agreement by
and among the Executive, the Bank, and Cortland Bancorp. Despite any contrary
provision within this Agreement however, the Bank shall not be required to pay
or reimburse the Executive’s legal expenses if doing so would violate section
18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of
the Federal Deposit Insurance Corporation [12 CFR 359.3].

8.14 Termination or Modification of Agreement Because of Changes in Law, Rules
or Regulations. The Bank is entering into this Agreement on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this

 

14



--------------------------------------------------------------------------------

Agreement, then the Bank reserves the right to terminate or modify this
Agreement accordingly, subject to the written consent of the Executive, which
shall not be unreasonably withheld. This section 8.14 shall become null and void
effective immediately after a Change in Control.

ARTICLE 9

COMPETITION AFTER SEPARATION FROM SERVICE

9.1 Covenant Not to Solicit Employees. The Executive agrees not to solicit the
services of any officer or employee of the Bank for 24 months after the
Executive’s Separation from Service.

9.2 Covenant Not to Compete. (a) Without advance written consent of the Bank,
the Executive covenants and agrees not to compete directly or indirectly with
the Bank for 24 months after Separation from Service, plus any period during
which the Executive is in violation of this covenant not to compete and any
period during which the Bank seeks by litigation to enforce this covenant not to
compete. For purposes of this section –

 

  (1) the term “compete” means

 

  (a) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (b) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

  (c) inducing or attempting to induce any person who was a customer of the Bank
at the date of the Executive’s Separation from Service to seek financial
products or services from another financial institution.

 

  (2) the phrase “compete directly or indirectly” means –

 

  (a) acting as a consultant, officer, director, independent contractor,
incorporator, organizer, or employee of any financial institution in competition
with the Bank in the territory, or

 

  (b) ownership of more than 5% of the voting shares of any financial
institution in competition with the Bank in the territory, or

 

  (c) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Bank at
the Executive’s Separation from Service.

 

  (3) the term “customer” means any person to whom the Bank is providing
financial products or services on the date of the Executive’s Separation from
Service.

 

15



--------------------------------------------------------------------------------

  (4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, including
a financial institution in organization, the business of which is or will be
engaging in activities that are financial in nature or incidental to such
financial activities as described in section 4(k) of the Bank Holding Company
Act of 1956, other than the Bank or its affiliated corporations.

 

  (5) “financial product or service” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Bank or an affiliate on the date of the Executive’s Separation
from Service, including, but not limited to, banking activities and activities
that are closely related to and a proper incident to banking.

 

  (6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary or association.

 

  (7) the term “territory” means all of Trumbull, Mahoning, and Portage Counties
in Ohio.

(b) If any provision of this section or any word, phrase, clause, sentence, or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provision, as modified, is legal and enforceable
to the fullest extent permitted under applicable law.

9.3 Remedies. Because of the unique character of the services to be rendered by
the Executive hereunder, the Executive understands that the Bank would not have
an adequate remedy at law for the material breach or threatened breach by the
Executive of any one or more of the Executive’s covenants set forth in this
Article 9. Accordingly, the Executive agrees that the Bank’s remedies for a
material breach or threatened breach of this Article 9 include, but are not
limited to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any unpaid benefits under Article 2 and forfeiture of death
benefits under Article 3 of this Agreement, and (z) at the Bank’s option, a suit
in equity by the Bank to enjoin the Executive from the breach or threatened
breach of such covenants. The Executive hereby waives the claim or defense that
an adequate remedy at law is available to the Bank and the Executive agrees not
to urge in any such action the claim or defense that an adequate remedy at law
exists. Nothing herein shall be construed to prohibit the Bank from pursuing any
other remedies for the breach or threatened breach.

9.4 Article 9 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 9 shall survive termination of
this Agreement. However, Article 9 shall be null and void if a Change in Control
occurs before or after the Executive’s Separation from Service.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this Fifth Amended Salary Continuation Agreement as of the date first
written above.

 

EXECUTIVE:     BANK:     THE CORTLAND SAVINGS AND BANKING     COMPANY      
Timothy Carney           By:             James M. Gasior       Title:  
President and         Chief Executive Officer

 

17



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

THE CORTLAND SAVINGS AND BANKING COMPANY

FIFTH AMENDED SALARY CONTINUATION AGREEMENT

Timothy Carney

I designate the following as beneficiary of any death benefits under this Fifth
Amended Salary Continuation Agreement:

 

Primary:        

 

Contingent:        

 

  Note: To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

  Signature:         Timothy Carney   Date:                     , 2012

Accepted by the Bank this      day of                     , 2012

  By:         James M. Gasior   Title:    President and Chief Executive Officer

 

18